DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemesh et al. (US 2009/0249807, herein Nemesh).
In regards to claim 5, Nemesh discloses
A vehicle temperature management apparatus (Fig.1), comprising:
a refrigerant circulation circuit (50) for circulating a refrigerant (a coolant is disclosed; however, paragraph 2 of the specification of the instant application equates a refrigerant to a coolant) that exchanges heat with a temperature adjustment target device (54) mounted on a vehicle;
a chiller heat exchange channel (72) provided in the refrigerant circulation circuit and including a chiller (48) that cools the refrigerant;
a radiator heat exchange channel (60) provided in parallel to the chiller heat exchange channel in the refrigerant circulation circuit, the radiator heat exchange channel including a radiator (64) that causes outside air and the refrigerant to exchange heat therebetween to thereby radiate heat from the refrigerant to the outside air;
a channel selection section (58) configured to select at least one of the chiller heat exchange channel and the radiator heat exchange channel as a channel of the refrigerant in the refrigerant circulation circuit;
a switching control section configured to control the channel selection section such that the channel switching section selects at least one of the chiller heat exchange channel and the radiator heat exchange channel (Fig.2 shows various operating modes provided by a switching control section that controls the channel selection section); and
an operation control section (Fig.2, valve position) configured to control an operation of the chiller, the switching control section configured to control, when the radiator heat exchange channel is selected as the channel of the refrigerant, the channel selection section such that the channel selection section selects the radiator heat exchange channel and the chiller heat exchange channel as the channel of the refrigerant, and the operation control section does not operate the chiller (Fig.2, operating mode 3 where the radiator is operated and the chiller is not operated).
In regards to claim 6, Nemesh discloses
A vehicle temperature management apparatus (Fig.1) comprising:
a refrigerant circulation circuit (50) for circulating a refrigerant (a coolant is disclosed; however, paragraph 2 of the specification of the instant application equates a refrigerant to a coolant) that exchanges heat with a temperature adjustment target device (54) mounted on a vehicle;
a chiller heat exchange channel (72) provided in the refrigerant circulation circuit and including a chiller (48) that cools the refrigerant;
a heater heat exchange channel (68) provided in parallel to the chiller heat exchange channel in the refrigerant circulation circuit, the heater heat exchange channel including a heater (paragraph 21) configured to heat the refrigerant;
a channel selection section (58) configured to select at least one of the chiller heat exchange channel and the heater heat exchange channel as a channel of the refrigerant in the refrigerant circulation circuit;
a switching control section (Fig.2 shows various operating modes provided by a switching control section that controls the channel selection section) configured to control the channel switching section such that the channel switching section selects at least one of the chiller heat exchange channel and the heater heat exchange channel; and
an operation control section (Fig.2, valve position) configured to control an operation of the chiller, the switching control section configured to control, when the heater heat exchange channel is selected as the channel of the refrigerant, the channel selection section such that the channel selection section selects the heater heat exchange channel and the chiller heat exchange channel as the channel of the refrigerant, and the operation control section does not operate the chiller (Fig.2, operating modes 1, 2, 4, 5 and 7 where the heater is operated and the chiller is either not operated or cycled between operating the heater and chiller).
In regards to claim 7, Nemesh discloses
A vehicle temperature management apparatus (Fig.1) comprising:
a refrigerant circulation circuit (50) for circulating a refrigerant (a coolant is disclosed; however, paragraph 2 of the specification of the instant application equates a refrigerant to a coolant) that exchanges heat with a temperature adjustment target device (54) mounted on a vehicle;
a chiller heat exchange channel (72) provided in the refrigerant circulation circuit and including a chiller (48) that cools the refrigerant;
a radiator heat exchange channel (60) provided in parallel to the chiller heat exchange channel in the refrigerant circulation circuit, the radiator heat exchange channel including a radiator (64) that causes outside air and the refrigerant to exchange heat therebetween to thereby radiate heat from the refrigerant to the outside air;
a heater heat exchange channel provided (68) in parallel to the chiller heat exchange channel in the refrigerant circulation circuit, the heater heat exchange channel including a heater (paragraph 21) configured to heat the refrigerant;
a channel selection section (58) configured to select at least one of the chiller heat exchange channel, the radiator heat exchange channel, and the heater heat exchange channel as a channel of the refrigerant in the refrigerant circulation circuit;
a switching control section (Fig.2 shows various operating modes provided by a switching control section that controls the channel selection section) configured to control the channel switching section such that the channel switching section selects at least one of the chiller heat exchange channel, the radiator heat exchange channel, and the heater heat exchange channel; and
an operation control section (Fig.2, valve position) configured to control an operation of the chiller, the switching control section configured to control, when the radiator heat exchange channel or the heater heat exchange channel is selected as the channel of the refrigerant, the channel selection section such that the channel selection section further selects the chiller heat exchange channel, and the operation control section does not operate the chiller (Fig.2, operating modes 1-5 and 7 where either the radiator or the heater is operated and the chiller is either not operated or cycled between operating the heater and chiller).
In regards to claims 8-10, Nemesh discloses that the temperature adjustment target device is a battery for driving the vehicle (Fig.1 and paragraph 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763